COLLIER, C. J.
— It is an old and well settled rule of law, that a tenant who has enjoyed the possession of land, without interruption, for the entire period of his lease, shall not be allowed to avoid the payment of rent, by showing that his landlord’s title was defective, or that he had no title—(See Perkins vs. the Governor, Minor’s Rep. 352.) So strict and unbending is the law in this respect, that'it has been often holden, that a purchaser of land cannot resist the payment of the purchase money, for defects in the vendor’s title, when he has taken possession, and remains in the qukt enjoyment of the pre-*502m'ses—(See Christian vs. Scott, 1 Stew. R. 490, and Wade vs. Killough, 3 Stew. & Por. Rep. 431, and cases there cited.) Nor, when sued in ejectment, will the tenant be permitted to show that his landlord had no title at the time of making the lease, though perhaps he may prove that his landlord's title has since that time expired— (Heckart vs. McKee, 5 Walts’ R. 385; Jackson vs. Rowland, 6 Wend. R. 666; 2 Caine’s R. 210; 7 Johns. R. 324; 19 Johns. R. 77.) And the rule has even been carried so far. as to inhibit the purchaser of a personal chattel, while holding possession, from resisting the payment of the purchase money, by alleging a want of title in his vendor — (Ogburn vs. Ogburn, 3 Porter’s R. 126.)
The second count of the declaration does not disclose an implied promise, resulting from a permission to use and occupy, but the promise is express, and the relationship of landlord and tenant distinctly shown. It is clear, 'that the duties of an administrator do not require, or even authorise him, in the ordinary course of administration, to exercise a control over the real estate of his intestate; yet, if he assumes to lease it, he will hold the rent in trust for those legally entitled. We lay no stress upon the fact, that the judgment was rendered on verdict, nor attempt to draw to its aid the doctrine of intendment, which, if necessary, might perhaps be successfully invoked ; but the declaration alleging a state of facts which show the plaintiff accepted a Lease of the defendant, and undertook 'to pay him rent, — we think the former cannot object a want of title in the latter. ’ The judgment must be affirmed.